              Case 3:21-mc-05005 Document 1-1 Filed 03/05/21 Page 1 of 9




 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
10

11   In Re:                                 Case No.:

12   DMCA SUBPOENA TO TONIC DOMAINS         DECLARATION IN SUPPORT OF
     CORPORATION                            ISSUANCE OF DMCA SUBPOENA TO
13
                                            TONIC DOMAINS CORPORATION
14               Service Provider.          PURSUANT TO 17 U.S.C. § 512(h)

15

16

17

18
19

20

21

22

23

24

25

26

     DECLARATION IN SUPPORT OF                            FREEMAN LAW FIRM, INC.
     REQUEST FOR DMCA SUBPOENA                             1107 ½ Tacoma Avenue South
     TO TONIC DOMAINS CORPORATION - 1                           Tacoma, WA 98402
                                                        (253) 383-4500 - (253) 383-4501 (fax)
                Case 3:21-mc-05005 Document 1-1 Filed 03/05/21 Page 2 of 9




 1         I, ANDREAS ALKIVIADES ANDREOU, hereby declare as follows:

 2         1.      I am the Director of MG Premium Ltd (hereinafter, “MG”) and am authorized to

 3    act on its behalf. I have personal knowledge of the facts contained herein and, if called upon to

 4    do so, could and would testify competently thereto.

 5         2.      MG, also known simply as Mindgeek, is among the world’s leading providers of

 6    premium adult entertainment content. Along with its family of companies, MG owns and

 7    operates one of the largest portfolios of premium adult-oriented audiovisual content in the

 8    world. MG seeks to protect its copyrighted audiovisual works from blatant infringement.

 9         3.      I have personal knowledge of the copyrights owned by MG and the ongoing

10    infringements of those copyrights that occur on the internet. I also have personal knowledge of

11    the instances that MG’s copyrighted works have been posted without MG authorization on the

12    websites listed in the attached Exhibit A.
13         4.      MG is requesting for issuance of a Subpoena by the Clerk of this Court, pursuant

14    to the Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. § 512(h) to Tonic Domains

15    Corporation (“Tonic”) that would order Tonic Domains Corporation to disclose the identities,

16    including names, physical addresses, IP addresses, telephone numbers, e-mail addresses,

17    payment information, account updates and account histories of the users operating the websites

18    listed in the attached Exhibit A.
19         5.      The purpose for which this subpoena is sought is to obtain the identities of the

20   individuals assigned to these websites who have exploited MG’s exclusive rights in their

21   copyrighted videos without their authorization. This information will only be used for the

22   purposes of protecting the rights granted to MG, the copyright owners, under Title II of the

23   Digital Millennium Copyright Act.

24         6.      On February 19, 2021, authorized agent for MG Jason Tucker issued and served a

25   copyright infringement notification on Tonic’s Agent. Pursuant to Section 512(c)(3)(A), the

26   notification was properly signed by MG’s agent, identified the copyrighted material being

     DECLARATION IN SUPPORT OF                                       FREEMAN LAW FIRM, INC.
     REQUEST FOR DMCA SUBPOENA                                        1107 ½ Tacoma Avenue South
     TO TONIC DOMAINS CORPORATION - 2                                      Tacoma, WA 98402
                                                                   (253) 383-4500 - (253) 383-4501 (fax)
                 Case 3:21-mc-05005 Document 1-1 Filed 03/05/21 Page 3 of 9




 1   infringed, set forth a listing of the URLs containing posts of infringing material, confirmed that

 2   such use of MG’s copyrighted works was not authorized by MG, and gave contact information

 3   such that the DMCA Agent could reach him with questions. A true and correct copy of the

 4   February 19, 2021 notification is attached as Exhibit B.
 5

 6          I declare under penalty of perjury under the laws of the United States of America that the

 7   foregoing is true and correct.

 8

 9          DATED this 2nd day of March, 2021, at Nicosia, Cyprus.

10

11

12
                                          ANDREAS ALKIVIADES ANDREOU
13

14

15

16

17

18
19

20

21

22

23

24

25

26

     DECLARATION IN SUPPORT OF                                       FREEMAN LAW FIRM, INC.
     REQUEST FOR DMCA SUBPOENA                                        1107 ½ Tacoma Avenue South
     TO TONIC DOMAINS CORPORATION - 3                                      Tacoma, WA 98402
                                                                   (253) 383-4500 - (253) 383-4501 (fax)
   Case 3:21-mc-05005 Document 1-1 Filed 03/05/21 Page 4 of 9




                      Exhibit A
List of all websites using MG Premium Ltd.’s
                      work
                         Case 3:21-mc-05005 Document 1-1 Filed 03/05/21 Page 5 of 9




                                                     EXHIBIT A
Domains:
Freeomovie.to
Gaypornhdfree.to
Goodporn.to
Letsjerk.to
Xtapes.to
Yespornplease.to
 Website           Infringing Title                        Infringing URL
 Goodporn.to       BRAZZERS LIVE 10: RUFF'N'TUFF -        https://goodporn.to/videos/9162/brazzers-live-10-ruff-n-tuff-
                   02/10/2011                             02-10-2011/
 Goodporn.to       BRAZZERS LIVE 34: BIGGER &             https://goodporn.to/videos/9192/brazzers-live-34-bigger-
                   BLONDER - 03/20/2013                   blonder-03-20-2013/
 Goodporn.to       BRAZZERS LIVE 35: VERONICA'S           https://goodporn.to/videos/9197/brazzers-live-35-veronica-s-
                   FANTASY - 04/30/2013                   fantasy-04-30-2013/
 Goodporn.to       BRAZZERS LIVE 31: HO HO HOES! -        https://goodporn.to/videos/9189/brazzers-live-31-ho-ho-
                   12/13/2012                             hoes-12-13-2012/
 Xtapes.to                                                https://en.xtapes.to/36238/sand-and-sweat-part-2-alexis-
                  Sand And Sweat, Part 2 | Alexis Fawx    fawx/
 Xtapes.to        Sand And Sweat, Part 1 | Alexis Fawx,   https://en.xtapes.to/36238/sand-and-sweat-part-1-alexis-
                  Olive Glass                             fawx-olive-glass/
 Xtapes.to        Alone With BFs Pervy Roommate | Adria   https://en.xtapes.to/36238/alone-with-bfs-pervy-roommate-
                  Rae, Keiran Lee                         adria-rae-keiran-lee/
 Gaypornhdfree.to Harbey & Ryan - Ryan Bones & Harvey     https://gaypornhdfree.to/2021/02/harvey-ryan-ryan-bones-
                  Sid                                     harvey-sid/
 Gaypornhdfree.to                                         https://gaypornhdfree.to/2020/03/jonas-jackson-leander-real-
                  Real Men Wear Kilts: Bareback           men-wear-kilts-bareback/
 Gaypornhdfree.to                                         https://gaypornhdfree.to/2021/02/alex-mecum-colton-grey-
                  Dick Swap Part 2                        jeremy-spreadums/
                           Case 3:21-mc-05005 Document 1-1 Filed 03/05/21 Page 6 of 9




Freeomovie.to      Busty Latin Beauties                      https://www.freeomovie.to/busty-latin-beauties/
Letsjerk.to                                                  https://letsjerk.to/alena-croft-scott-nails-anal-stretching-in-
                   4418021 - Anal Stretching In The Shower   the-shower/
Letsjerk.to        4418027 - Bump In The Night               https://letsjerk.to/danny-d-emily-blake-bump-in-the-night/
Letsjerk.to        Teens Like It Big Vol. 23                 https://letsjerk.to/dirty-and-clean-in-college-bailey-brook/
Letsjerk.to        Baby Got Boobs Vol. 19                    https://letsjerk.to/jimena-puts-on-a-show-jimena-lago/
Letsjerk.to        Baby Got Boobs Vol. 19                    https://letsjerk.to/post-workout-smoothie-ashly-anderson/
Letsjerk.to                                                  https://letsjerk.to/preppies-in-pantyhose-part-1-ariana-marie-
                   4418370 - Best of Brazzers Pantyhose      chanel-preston/
Letsjerk.to        4418012 - My Three Wives: Remastered      https://letsjerk.to/katy-jayne-a-very-happy-ending/

Yespornplease.to   Big Tits at School Vol. 7                 https://yespornplease.to/en4/v/85906
Yespornplease.to   8194 - Beautiful Bounce                   https://yespornplease.to/en4/v/88197
Yespornplease.to   3903 - Resisting Anal Arrest Pt 2         https://yespornplease.to/en4/v/74695
   Case 3:21-mc-05005 Document 1-1 Filed 03/05/21 Page 7 of 9




                      Exhibit B
 Copies of Notifications Issued Pursuant to
           17 U.S.C. § 512(c)(3) to
        Registered DMCA Agent for
Service Provider Tonic Domains Corporation
                   Case 3:21-mc-05005 Document 1-1 Filed 03/05/21 Page 8 of 9


Jason Tucker

From:                           Jason Tucker
Sent:                           Friday, February 19, 2021 10:28 AM
To:                             hostmaster@tonic.to
Cc:
Subject:                        DMCA Takedown Notice for Copyright Infringement - Mindgeek



via Email:

RE: DMCA Takedown Notice for Copyright Infringement – Mindgeek

Dear Copyright Agent,

I, Jason Tucker, hereby declare under penalty of perjury under the laws of the United States of America that to
the best of my knowledge and belief the following is true and correct and I have the authority to act on behalf of
the owner of the copyrights involved.

I have a good faith belief that the use of materials identified below is not authorized by the Owner and therefore
infringes on its rights pursuant to copyright law. Pursuant to this notification, you should immediately take steps
to locate and remove and/or disable access to the content that is on your system.

If you are a service provider, you may otherwise be liable for copyright infringement if, upon obtaining
knowledge or awareness of infringing material being stored upon your network, you do not act expeditiously to
remove, or disable access to, the material.

My contact information is as follows:
MG Premium Ltd.
c/o: Battleship Stance, Inc. - Jason Tucker
Address:                                    Phoenix, AZ 85016 USA
Email:

Location of original works owned by and registered to MG Premium Ltd: https://www.pornhubpremium.com/

This correspondence and all of its contents is without prejudice to MG Premium Ltd. or any of their affiliated
company's rights and remedies, all of which are expressly reserved.

Sincerely,

s/Jason Tucker

Jason Tucker
Agent for MG Premium Ltd.; MG Limited Cyprus; MG Content DP Ltd; MG Content RK Limited; MG
Freesites Ltd


Links to Infringing Material that we request be REMOVED:
https://goodporn.to/videos/9162/brazzers-live-10-ruff-n-tuff-02-10-2011/
https://goodporn.to/videos/9192/brazzers-live-34-bigger-blonder-03-20-2013/
                                                         1
                            Case 3:21-mc-05005 Document 1-1 Filed 03/05/21 Page 9 of 9

https://goodporn.to/videos/9197/brazzers-live-35-veronica-s-fantasy-04-30-2013/
https://goodporn.to/videos/9189/brazzers-live-31-ho-ho-hoes-12-13-2012/
https://en.xtapes.to/36238/sand-and-sweat-part-2-alexis-fawx/
https://en.xtapes.to/36238/sand-and-sweat-part-1-alexis-fawx-olive-glass/
https://en.xtapes.to/36238/alone-with-bfs-pervy-roommate-adria-rae-keiran-lee/
https://letsjerk.to/alena-croft-scott-nails-anal-stretching-in-the-shower/
https://letsjerk.to/danny-d-emily-blake-bump-in-the-night/
https://letsjerk.to/dirty-and-clean-in-college-bailey-brook/
https://letsjerk.to/jimena-puts-on-a-show-jimena-lago/
https://letsjerk.to/post-workout-smoothie-ashly-anderson/
https://letsjerk.to/preppies-in-pantyhose-part-1-ariana-marie-chanel-preston/
https://letsjerk.to/katy-jayne-a-very-happy-ending/
https://www.freeomovie.to/busty-latin-beauties/
https://gaypornhdfree.to/2021/02/harvey-ryan-ryan-bones-harvey-sid/
https://gaypornhdfree.to/2020/03/jonas-jackson-leander-real-men-wear-kilts-bareback/
https://gaypornhdfree.to/2021/02/alex-mecum-colton-grey-jeremy-spreadums/
https://yespornplease.to/en4/v/74695
https://yespornplease.to/en4/v/85906
https://yespornplease.to/en4/v/88197




Jason Tucker
SKYPE:
Twitter: @IntelPropHQ

The email you have received from this company and individual and any file attachments(s) are confidential and intended solely for use by the identified recipient(s). If
you received this message in error, please notify the sender and delete the message and any copies completely from your computer. Distribution or copying of this
communication, in whole or in part, by any unauthorized recipient is prohibited and may subject you to liability. All rights reserved.




      M




                  Virus-free. www.avg.com
          m
              m




                                                                                   2
